Citation Nr: 0706696	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-22 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a lung condition, 
claimed as asthma and emphysema, to include as due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from May 1939 to November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the New 
York, New York Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the veteran's claim of entitlement 
to service connection for a lung condition, to include asthma 
and emphysema, as due to asbestos exposure.

A VA Form 9 was received in July 2005 indicating that the 
veteran requested a Board hearing at the local RO.  However, 
in a March 2006, the veteran cancelled his Board hearing.  
Accordingly, the Board finds that the veteran has withdrawn 
his request for a Board hearing. 


FINDING OF FACT

A lung condition, claimed as asthma and emphysema, to include 
as due to asbestos exposure, was not manifested during the 
veteran's active duty service or for many years thereafter 
and is not related to his active duty service


CONCLUSION OF LAW

A lung condition, claimed as asthma and emphysema, to include 
as due to asbestos exposure, was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   

VA has made all reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In letters dated in July 
2003, March 2004, and May 2004, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim, of what part of that evidence he was to 
provide, and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that the veteran was fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
July 2003, March 2004, and May 2004 letters advised the 
veteran to send additional information or evidence within 30 
days of the date of the letter and that he should make sure 
VA receives additional evidence within one year from the date 
of the letter.  The veteran was also advised to let VA know 
if there is evidence or information that he thought would 
help support his claim.  

Notice fully complying with the provisions of the VCAA was 
provided to the veteran in July 2003, March 2004, and May 
2004 prior to the rating decision.  The veteran did receive 
proper VCAA notice prior to the initial rating decision 
denying his claim.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available private medical records identified 
by the veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3). For the reasons set forth above, and given 
the facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds that this constitutes harmless error.  




Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of  a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. 
§§  1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or 
disease occurred in service alone is not enough; there must 
be a chronic disability resulting from that injury.  See 38 
C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

38 C.F.R. § 3.159 provides that in disability compensation 
(service connection) claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  


Analysis

The veteran's service medical records have been reviewed and 
show no symptoms, findings, diagnosis, or other references to 
a lung condition, to include asthma and emphysema, while in 
service.  Further, the records do not indicate that the 
veteran was exposed to asbestos while in service.  

The veteran's military personnel records were requested from 
the National Personnel Records Center (NPRC).  A review of 
the evidence contains no verified military exposure to 
asbestos.  It was noted in the veteran's November 1945 notice 
of separation that, before entry into service, the veteran 
worked for Vulcan Iron Works and his usual civilian 
occupation was that of a laborer in core floor work making 
cores for castings.  It was further noted that he was a chief 
radioman in service.  

Service medical records further show that in July 1945, the 
veteran's chest x-rays were negative.  Further various 
physical examinations, including his April 1939 entrance 
examinations and November 1945 separation examinations, 
disclosed that the veteran's lungs were clinically evaluated 
as normal.
   
The veteran stated that he received treatment from various 
doctors.  These records were examined.  In April 2002, the 
veteran was seen by Michael G. Sampson, M.D. for a pulmonary 
consultation due to acute shortness of breath.  It was noted 
that there was a questionable family history of some asthma 
in his children and that in his remote past, he did work in a 
steel foundry.  It was further noted that in a September 2001 
pulmonary function study, it was revealed that the veteran 
had mild asthmatic bronchitis along with probable coexistent 
mild emphysema.  It was 
Dr. Sampson's impression that the veteran had mild asthmatic 
bronchitis and possible coexistent emphysema from his prior 
history of smoking.  

In a May 2002 follow-up visit, Fulvio Mazzucchi, M.D., 
F.A.C.C., it was noted that the veteran denied any chest pain 
on exertion or at rest and that he had been prescribed 
bronchodilators by Dr. Sampson for asthmatic bronchitis.  
Dr. Mazzucchi believed that the veteran's shortness of breath 
was due to asthmatic bronchitis.  Ischemia with exertion was 
not ruled out, while pulmonary emboli were ruled out as the 
cause of the veteran's shortness of breath.

In December 2003, the veteran was seen for shortness of 
breath, fever, chills, nausea and vomiting.  It was noted 
that the veteran had a history of smoking in the past-2 to 3 
packs daily for the last 50 years.  Bilateral wheezing with 
prolonged respiratory phase was noted upon examination of the 
veteran's lungs.      

Overall, none of these records contain any objective finding 
that the veteran incurred a lung condition, claimed as asthma 
and emphysema, while in service, or that he was exposed to 
asbestos and that his lung condition is related to asbestos 
exposure.  

It is noted that although the VA has a duty to assist the 
veteran in providing medical examination or obtaining medical 
opinions, the evidence of record does not warrant such 
action.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)-(d).  
The information and evidence of record does not indicate that 
the appellant experienced an event or sustained an injury in 
service.  See 38 U.S.C.A. § 5103A.  A medical examination 
based on a claims file containing no supporting evidence of 
the claimed incident would amount to pure speculation.  
 
The veteran and his wife maintain that his lung condition is 
related to asbestos exposure while in service as a radioman 
aboard ship.  Although lay persons are competent to provide 
evidence regarding injury and symptomatology, they are not 
competent to provide evidence regarding diagnosis or 
etiology.   See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, based on the competent medical evidence of record, 
entitlement to service connection for a lung condition, 
claimed as asthma and emphysema, to include as due to 
asbestos exposure is not warranted.  As noted above, there is 
no objective finding that a lung condition incurred while in 
service and there is no evidence that the veteran was exposed 
to asbestos.  Moreover, there is no competent medical 
evidence linking any lung condition to service, including 
asbestos exposure.  The first medical evidence of record 
concerning asthma and emphysema was a September 2001 
pulmonary function study done over 55 years after the 
veteran's release from service, so there is no supporting 
evidence of a continuity of pertinent symptomatology.  Thus, 
the Board finds that the preponderance of evidence is against 
the veteran's claim.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).

ORDER

The appeal is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


